DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 8, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medeiros et al.  (U.S. 2015/0083759). Medeiros et al. teaches a dispensing assembly 10, shown in figure 2, for dispensing flowable material 62 from a container 11, the dispensing assembly comprising a spout (shown at lead line 20, 26 in figure 2) having an interior surface configured to communicate with the flowable material (figure 2) and an exterior surface defining a spout retention element 26, and a cap 14, shown in figure 2, configured to releasably attach to the spout (via threads at 26, 35), the cap 14 having a first collar (outer skirt shown in figure 2 at lead line 32) defining a cap retention element 35, a second collar (inner skirt shown in figure 2 at lead line 34) spaced radially apart from the first collar and extending a second length (figure 3), an end wall extending radially and connecting the first collar and the second collar (figure 2), wherein the first collar and second collar extend approximately the same distance from the end wall, as shown in figure 3 (first and second collar extend approximately the same distance vertically from the same vertical point of the end wall), a gap defined radially between the first collar and the second collar (figure 3), and a cap wall at 30 spaced radially away from the first collar and the second collar, the cap wall defining an opening at lead line 42 extending through the cap (figure 3), and wherein the cap retention element 35 is configured to contact the spout retention element 26 such that the cap is affixed to the spout (via threads), wherein the cap is configured to receive the spout within the gap defined between the first collar and the second collar (figure 3) and to contact the spout with the first collar and with the second collar (figure 3) when the spout is within the gap, wherein the engagement between the cap retention element 35 and the spout retention element 26 occurs entirely within the gap (figure 3), wherein the opening at 42 defined by the cap wall at 30 is in fluid communication with the interior surface of the spout (when valve at 92 is opened), wherein the engagement between the cap retention element 35 and the spout retention element 26 is reversible (threaded engagement), such that the cap is removed from contacting the spout.


Regarding claim 4, the plug 90 includes a handle (radially extending rim of 90) configured to receive a force in a first direction and a second direction opposite the first direction, wherein when force is applied in the first direction the plug is removed from the cap (plug is pulled from cap), and when force is applied in the second direction, the plug is attached to the cap (plug is pushed into engagement with cap).

Regarding claim 7, Medeiros et al. teaches a method of introducing fluid into a container through a dispensing assembly (fluid is introduced into container 11 through spout since container is not formed around contents), the method comprising the steps of moving fluid into the container 11 through a spout (defined by neck at lead line 20) fixedly attached to the container (integrally formed therewith), and affixing a cap 14 to the spout(as shown in figure 2), the cap 14 having a first collar (at lead line 32) defining a cap retention element 35, a second collar 34 spaced radially apart from the first collar (radially inwardly of first collar), an end wall (adjacent lead line 448 in figure 3) extending radially connecting the first collar and the second collar, wherein the first collar and second collar extend approximately the same distance from the end wall (from the same vertical height of the end wall), and a gap defined radially between the first collar and the second collar-and step of affixing the cap to the spout including receiving the spout within the gap defined between the first collar and the second collar 

Regarding claim 8, inserting a plug 90 into an opening defined by the cap and located entirely below the end wall (figure 4), such that a fluid-tight seal is formed between the plug and the cap.

Regarding claim 12, Medeiros et al. teaches a fitment capable of being used on a collapsible bag for dispensing of fluids from the collapsible bag, the fitment comprising a spout (shown adjacent lead line 20 in figure 2) having an exterior surface defining a spout retention element 26, the spout further having a flange (at lead line 20) configured to engage (integrally) with the collapsible bag, and a cap 14 having a first collar (at 32) having a cap retention element 35 thereon, a second collar 34, an end wall (shown adjacent lead line 48 in figure 3) extending radially and connecting the first collar and the second collar, wherein the first collar and second collar extend approximately the same distance from the end wall (from the same vertical location of the end wall), and a cap wall (horizontally extending portion of 30) radially disposed on the cap (radially inwardly in second collar) and located entirely below the end wall ((at portion of end wall adjacent to 48), the cap wall defining an opening at 42 extending through the cap (figure 3), and wherein the cap 14 defines a gap radially between the first collar and the second collar (figure 3), and wherein the cap retention element 35 is configured to releasably engage with the spout retention element 26 (threaded engagement), wherein the cap is configured to receive the spout in the gap defined between the first collar and the second collar and to contact the spout with the first collar and with the second collar when the spout is within the gap (figure 3), wherein the engagement between the cap retention element and the spout retention element occurs entirely within the gap (figure 3), and wherein the cap retention element 35 is configured to contact the spout retention element 26 such that the cap is affixed to the spout (via a threaded engagement).


Regarding claim 15, the cap 14 further includes an opening (shown in figure 4) extending therethrough, and the fitment further includes a plug at 90 configured to be removably inserted into the opening, such that when the plug is in the opening, a fluid-tight seal is formed between the plug and the cap.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros et al. (U.S. 2015/0083759) in view of Randall et al. (U.S. 2001/0052531).  Medeiros et al. discloses the claimed invention except for the plurality of retention elements.  Medeiros et al. teaches a thread and ridges but does not specifically disclose that there are a plurality of spaced retention elements.  Randall et al. teaches that it is known to provide a cap and spout with a plurality of retention elements (see figures 4 and 11).  It would have been obvious to one having ordinary skill in the art before the effective filing .  

Claims 5, 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros et al. (U.S. 2015/0083759) in view of Becker et al. (U.S. 2015/0320638).  
Regarding claim 5, the assembly of Medeiros et al. discloses the claimed invention except for a valve being a duckbill valve.  Becker et al. teaches that it is known to provide a closure with a duckbill valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Medeiros et al. with the duckbill valve, as taught by Becker et al., in order to use a well known valve structure which permits single directional flow. 

Regarding claim 6, the assembly of Medeiros et al. discloses the claimed invention except for the ribs.  Becker et al. teaches that it is known to provide a closure with a plurality of ribs (see element 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Medeiros et al. with the ribs, as taught by Becker et al., in order to provide a more secure gripping surface. 

Regarding claim 16, the assembly of Medeiros et al. discloses the claimed invention except for a valve being a duckbill valve.  Becker et al. teaches that it is known to provide a closure with a duckbill valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Medeiros et al. with the duckbill valve, as taught by Becker et al., in order to use a well known valve structure which permits single directional flow. 



Regarding claim 18, a valve lock ring (outer perimeter of valve structure that secures to cap) configured to be disposed between the duckbill valve and the spout of modified invention.

Regarding claim 19, the valve lock ring is configured to prevent the duckbill valve from permitting the fluid from the collapsible bag from flowing through the duckbill valve by preventing unseating of the valve, as modified by Becker et al.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Medeiros et al. (U.S. 2015/0083759) in view of Becker et al. (U.S. 2015/0320638).  Medeiros et al. teaches a method of dispensing fluid from a container using a dispensing assembly, the dispensing assembly having a spout at lead line 20 in figure 2, fixedly attached to the container 11 and a cap 14 attached to the spout (figure 2), the cap 14 having a first collar (at lead line 32) defining a cap retention element 35, a second collar 34 spaced radially apart from the first collar-and extending a second length (figure 3), an end wall (shown adjacent lead line 48 in figure 3) extending radially connecting the first collar and the second collar, wherein the first collar and second collar extend approximately the same distance from the end wall (from the same vertical point of the end wall), and a gap defined radially between the first collar and the second collar (figure 3), the spout being disposed within the gap between the first collar and the .
Medeiros et al. discloses the claimed invention except for the container being a flexible bag.  Becker et al. teaches that it is known to provide a cap and spout on a flexible bag (flexible bag disclosed in paragraphs [0004] and [0033]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Medeiros et al. with the container being a flexible bag, taught by Becker et al., in order to use a lightweight and well known container form.  

Regarding claim 10, the step of opening the dispensing assembly includes removing a plug 15 from an opening defined in the cap such that a fluid-tight seal between the plug and the cap does not exist, the method further comprising the step of inserting a dispensing component 90 into the opening.

Regarding claim 11, the step of opening the dispensing assembly includes applying a de-coupling force to the cap such that the cap is separated from the spout (unthreading), the method further comprising the step of affixing a dispensing component to the spout (rotating cap to engage threads).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of 

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/NIKI M ELOSHWAY/Examiner, Art Unit 3736